Exhibit 10.4

SWINGLINE NOTE

 

$5,000,000.00

   March 21, 2012

FOR VALUE RECEIVED, OMEGA PROTEIN CORPORATION, a Nevada corporation, and OMEGA
PROTEIN, INC., a Virginia corporation, each having its principal place of
business at 2105 Citywest Blvd., Suite 500, Houston, Harris County, Texas 77042
(collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(the “Lender”), the principal sum of Five Million and No/100 Dollars
($5,000,000.00) or, if less, the unpaid principal amount of all Swingline Loans
made by the Lender from time to time pursuant to that Amended and Restated Loan
Agreement, dated as of March 21, 2012 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”) by
and among the Borrowers, the Lenders who are or may become a party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent,
Issuing Lender and Swingline Lender, together with interest on the unpaid
principal balance as set forth below. All sums hereunder are payable to the
Administrative Agent on behalf of the Lender at the Administrative Agent’s
principal office in Houston, Harris County, Texas.

1. Definitions. Unless the context hereof otherwise requires or provides, the
terms used herein have the same meanings as defined in the Loan Agreement.

2. Interest Rate. The unpaid principal balance from time to time outstanding
from the date hereof until maturity (whether by acceleration or otherwise) shall
bear interest as provided in the Loan Agreement.

3. Payment of Interest and Principal. The principal of and interest on this
Swingline Note shall be due and payable as provided in the Loan Agreement.
Subject to the terms of the Loan Agreement, the principal and interest due
hereunder shall be evidenced by the Administrative Agent’s and the Lender’s
records which, absent manifest error, shall be conclusive evidence of the
computation of principal and interest balances owed by the Borrowers to the
Lender. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.02(b) of the Loan Agreement shall be payable by the Borrowers as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans.

4. Default. Upon the occurrence of an Event of Default set forth in the Loan
Agreement, the Administrative Agent and the Lenders shall have the rights and
remedies provided in the Loan Agreement.

5. Waiver. Each surety, endorser, guarantor and any other party now or hereafter
liable for the payment of this Swingline Note in whole or in part (“Surety”) and
the Borrowers hereby severally (a) waive grace, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, non-payment or dishonor,
notice of intent to accelerate, notice of acceleration and all other notices,
filing of suit and diligence in collecting this Swingline Note or enforcing any
other security with respect to same, (b) agree to any substitution, surrender,



--------------------------------------------------------------------------------

subordination, waiver, modification, change, exchange or release of any security
or the release of the liability of any parties primarily or secondarily liable
hereon, (c) agree that the Administrative Agent or any Lender is not required
first to institute suit or exhaust their remedies hereon against any Borrower,
any Surety or others liable or to become liable hereon or to enforce their
rights against them or any security with respect to same or to join any of them
in any suit against any others of them, and (d) consent to any extension or
postponement of time of payment of this Swingline Note and to any other
indulgence with respect hereto without notice thereof to any of them. No failure
or delay on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege hereunder shall operate as a waiver thereof.

6. Attorneys’ Fees. If this Swingline Note is not paid at maturity, regardless
of how such maturity may be brought about, or is collected or attempted to be
collected through the initiation or prosecution of any suit or through any
probate, bankruptcy or any other judicial proceedings, or through any
arbitration proceeding, or is placed in the hands of an attorney for collection,
the Borrowers shall pay, in addition to all other amounts owing hereunder, all
actual expenses of collection, all court costs and reasonable attorney’s fees
incurred by the holder hereof.

7. Limitation on Agreements. All agreements among the Borrowers and the Lender,
whether now existing or hereafter arising, are hereby limited so that in no
event shall the amount paid, or agreed to be paid to or charged or demanded by
the Lender for the use, forbearance, or detention of money or for the payment or
performance of any covenant or obligation contained herein or in any other
document evidencing, securing or pertaining to this Swingline Note, exceed the
Maximum Rate. If any circumstance otherwise would cause the amount paid, charged
or demanded to exceed the Maximum Rate, the amount paid or agreed to be paid to
or charged or demanded by the Lender shall be reduced to the Maximum Rate, and
if the Lender ever receives interest which otherwise would exceed the Maximum
Rate, such amount which would be excessive interest shall be applied to the
reduction of the principal of this Swingline Note and not to the payment of
interest, or if such excessive interest otherwise would exceed the unpaid
balance of principal of this Swingline Note, such excess shall be applied first
to other indebtedness of the Borrowers to the Lender, and the balance, if any,
shall be refunded to the Borrowers. In determining whether the interest paid,
agreed to be paid, charged or demanded hereunder exceeds the highest amount
permitted by Applicable Law, all sums paid or agreed to be paid to or charged or
demanded by the Lender for the use, forbearance or detention of the indebtedness
of the Borrowers to the Lender shall, to the extent permitted by Applicable Law,
(i) be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest on
account of such indebtedness is uniform throughout such term, (ii) be
characterized as a fee, expense or other charge other than interest, and
(iii) exclude any voluntary prepayments and the effects thereof. This Section
shall be subject to the terms and provisions of Section 11.04 of the Loan
Agreement.

8. Governing Law and Venue.

(a) THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE STATE OF TEXAS.
Chapter 346 of the Texas Finance Code does not apply to this Swingline Note. The
Borrowers irrevocably submit

 

2



--------------------------------------------------------------------------------

to the jurisdiction of any Texas state court or any United States court located
in the State of Texas (or any court having jurisdiction over appeals from any
such court) in any proceeding between or among them arising out of or in any way
relating to this Swingline Note or the Loan Documents whether arising in
contract, tort or otherwise. Any suit, action or proceeding may be brought in
the courts of the State of Texas, County of Harris, or in the United States
District Court for the Southern District of Texas, Houston Division. The
Borrowers irrevocably consent to the service of process in any suit, action or
proceeding in said court by the mailing thereof, by registered or certified
mail, postage prepaid, to its address for notices set forth in the Loan
Agreement. Service shall be deemed effective five (5) days after such mailing.
If requested to do so by any party, the Borrowers agree to waive service of
process and to execute any and all documents necessary to implement such waiver
in accordance with the Texas Rules of Civil Procedure. The Borrowers irrevocably
waive any objections which they may now or hereafter have (including any based
on the grounds of forum non conveniens) to the laying of venue of any suit,
action or proceeding arising out of or relating to this Swingline Note or the
Loan Documents brought in the courts located in Harris County, Texas. Nothing
herein impairs the right to bring proceedings in the courts of any other
jurisdiction or to effect service of process in any other manner permitted.

(b) The Borrowers recognize that courts outside of Harris County, Texas, may
also have jurisdiction over suits, actions or proceedings arising out of this
Swingline Note and the Loan Documents. In the event any party shall institute a
proceeding involving this Swingline Note or the Loan Documents in a jurisdiction
outside Harris County, Texas, the party instituting such litigation shall
indemnify the other parties for any losses and expenses that may result from the
breach of the foregoing covenant to institute such proceeding only in a state or
federal court in Harris County, Texas, including without limitation any
additional expenses incurred as the result of litigating in another
jurisdiction; such as the expenses and reasonable fees of local counsel and
travel and lodging expenses of the indemnified parties, its witnesses, experts
and support personnel.

9. Business Day. Subject to the Loan Agreement, if any action is required or
permitted to be taken hereunder on a day which is not a Business Day, such
action shall be taken on the next succeeding day which is a Business Day, and,
to the extent applicable, interest on the unpaid principal balance shall
continue to accrue at the applicable rate.

10. Agreement. This Swingline Note is a Note referred to in the Loan Agreement,
and is entitled to the benefits thereof and the security as provided for
therein. Reference is made to the Loan Agreement and the Loan Documents for a
statement of the rights and obligations of the Borrowers, a description of the
nature and extent of the security and the rights of the parties with respect to
such security, and a statement of the terms and conditions under which the due
date of this Swingline Note may be accelerated.

11. Relationship of Parties. The Borrowers and the Lender agree that the
relationship among them shall be solely that of debtor and creditor. Nothing
contained in this Swingline Note or in any other Loan Document shall be deemed
to create a partnership, tenancy-in-common, joint tenancy, joint venture or
co-ownership by or among the Borrowers and the Lender. The Lender shall not be
in any way responsible or liable for debts, losses, obligations or duties of the
Borrowers with respect to the collateral described in the Loan Documents or
otherwise. The Borrowers, at all times consistent with the terms and provisions
of this Swingline Note and the Loan Documents, shall be free to determine and
follow its own policies and practices in the conduct of their business.

 

3



--------------------------------------------------------------------------------

12. Arbitration.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Texas selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
(3) arbitrators; provided however, that all three (3) arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney

 

4



--------------------------------------------------------------------------------

licensed in the State of Texas with a minimum of ten (10) years experience in
the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of Texas and may grant any remedy or relief
that a court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award. The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Texas Rules of Civil Procedure or other Applicable Law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f) Class Proceeding and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

(g) Payment of Arbitration Costs and Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within one hundred eighty (180) days of the filing of the dispute
with the AAA. No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
Applicable Law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

5



--------------------------------------------------------------------------------

13. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
BORROWERS HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS SWINGLINE NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE ACTIONS
OF THE ADMINISTRATIVE AGENT OR THE LENDER IN THE NEGOTIATION, ADMINISTRATION, OR
ENFORCEMENT HEREOF OR THEREOF.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

OMEGA PROTEIN CORPORATION,

a Nevada corporation

By:   /s/ Andrew Johannesen  

Andrew Johannesen

Executive Vice President and

Chief Financial Officer

OMEGA PROTEIN, INC.,

a Virginia corporation

By:   /s/ Andrew Johannesen  

Andrew Johannesen

Vice President and

Chief Financial Officer

Signature Page to Swingline Note

 